Citation Nr: 1715517	
Decision Date: 05/09/17    Archive Date: 05/22/17

DOCKET NO.  09-46 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II (diabetes).

2.  Entitlement to service connection for cardiovascular disease, to include
hypertension.

3.  Entitlement to a compensable rating for residuals of a left little finger injury.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1962 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In June 2010, the Veteran testified at a Board videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  In February 2016, the Veteran testified at another Board videoconference hearing before the undersigned VLJ.  Transcripts of both hearings are of record.

The appeal was remanded for further development in June 2011, December 2014, and again in April 2016.  


FINDINGS OF FACT

1.  Diabetes did not have its clinical onset in service, did not manifest within one year of separation from service, and is not otherwise related to service.

2.  Hypertension did not have its clinical onset in service, did not manifest within one year of separation from service, and is not otherwise related to service.

3.  The Veteran did not serve within the land borders or the inland waters of Vietnam and actual exposure to an herbicide agent during service is not shown.

4.  The Veteran's left little finger disability has been manifested by, pain, stiffness, swelling, tenderness, limitation of motion, decreased grip strength/dexterity of the left hand and posttraumatic degenerative arthritis; there is no indication of limitation of motion of any finger other than the left little finger, loss of use equivalent to amputation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for entitlement to service connection for hypertension are not met. 
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3.  The criteria for a compensable rating for residuals of a left little finger injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5216-5230 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection-Diabetes and Hypertension

i.  VA Examination Requirement

The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of either his diabetes or hypertension claims.  A VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered, as the evidence weighs against a finding of an in-service incurrence of diabetes or hypertension or exposure to an herbicide agent, and there is no competent evidence otherwise suggesting a relationship between the Veteran's current diabetes or his current hypertension and his military service.  

ii.  Veteran's Contentions

The Veteran maintains that his diabetes symptoms such as frequent urination, constant fatigue, and having "tired blood" began during service, for which he was prescribed medication.  He further asserts that he knew he had diabetes within six months after separation and that he was diagnosed with diabetes within a couple of years post-service when he went for private medical treatment.  See June 2010 and February 2016 hearing transcripts.  The Veteran also maintains that his symptoms of hypertension (such as dizziness and constant fatigue) began during service, that he was diagnosed with, and treated for high blood pressure shortly after service when he went for private medical treatment.  Id.; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

iii.  Applicable Law

Service connection may be established for disability resulting from injury or disease incurred during active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection the evidence must show: (1) the existence of a present disability; (2) in- service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

For certain chronic diseases, including diabetes and hypertension, service connection can be presumed without showing evidence of such disease having been incurred during a period of service, if the disease has manifested to a degree of 10 percent or more within one year from the date of separation.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.

If a Veteran was exposed to an herbicide agent during active military, naval or air service and has contracted diabetes manifested to a degree of ten percent or more, that Veteran is entitled to a rebuttable presumption of service connection even though there is no record of such disease during service.  38 C.F.R. §§ 3.307, 3.309. A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307 (a)(6)(iii).

VA limits the presumption of exposure to Veterans who served on the ground or on the inland waterways of Vietnam and excludes Veterans who served aboard ships operating on Vietnam's offshore waters.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307 (a)(6)(iii).  VA's General Counsel has held that service on a deep-water naval vessel off the shores of Vietnam without proof of actual duty or visitation in the Republic of Vietnam may not be considered service in the Republic of Vietnam.  VAOPGCPREC 27-97 (July 23, 1997);

iii.  Analysis

Regarding the first element of service connection, the Veteran has been diagnosed with diabetes mellitus type II and hypertension.  See February 1993 private treatment record and March 2015 VA treatment record.  Therefore the first element of service connection is established.

Regarding the second element of service connection, in-service incurrence of a disease or injury, the Veteran's service treatment records (STRs) note the Veteran as having "tired blood.,"  See August 1964 STR.  "Tired blood" is an archaic phrase used to describe a common blood disorder known as anemia, as opposed to hypertension or diabetes.  See Brody, Jane E. "'Tired Blood' Warning: Ignore It At Your Peril".  The New York Times, 18 July 2008. Web. 04 April 2017; see also "Tired Cells." New England Journal of Medicine 279.1968: 488-489.NEJM.Web.  No other mention of diabetes, hypertension, symptoms of diabetes or symptoms of hypertension are mentioned in the Veteran's STRS.  On his February 1965his separation examination report. all body functions were marked off as normal besides ear and a scar, and blood pressure was recorded as 136/80.  

Regarding element three of service connection, nexus, the Board notes that there is no medical or other evidence that shows that his current diabetes or hypertension manifested to a degree of 10 percent or more within one year of the Veteran's separation date to allow for presumptive service connection.  38 U.S.C.A. §1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Instead, diabetes and hypertension were not diagnosed until February 1993, almost thirty years after separation.  

Additionally, there is a lack of evidence to support both an in-service chronic disease or continuity of symptomatology post-service.  Although the Veteran asserts that symptoms of his diabetes began in-service and that he continued to experience these symptoms such that he knew within six months of separation that he had diabetes, and that hypertension began in-service and that he continued to experience these symptoms shortly after service, the STRs and post-service private and VA medical evidence do not corroborate his statements.  The Veteran did not recall any symptoms of diabetes or hypertension in his medical history report at the time of his February 1965 separation examination, and clinical evaluation did not note any chronic diabetes or hypertension symptoms.  Indeed, it was not until December 1993 during a private medical visit, decades after service, that the Veteran first mentioned having a ten to twelve year history of diabetic symptoms and a twenty year history of hypertension for which he was presently taking medications.  Even giving the Veteran the benefit of the doubt that his diabetes could have started in 1981 and his hypertension in 1973, that is still well over 10 years post-service.  Therefore, continuity of symptomatology is not established.

As to establishing a presumptive illness due to herbicide agent exposure, the Veteran's representative asserted that the Veteran never set foot on the ground in Vietnam.  See February 2016 hearing transcript.  Additionally, the record does not reflect any proof of the Veteran having been in the inland waters of Vietnam or otherwise being exposed to herbicides.  Therefore the Veteran does not meet the criteria for this theory of entitlement and presumptive service connection due to herbicide exposure also fails.  

Lastly, the only evidence supporting elements two and three of service connection consists of the Veteran's own lay assertions that certain symptoms of diabetes started in-service and that within six months post-service he knew he had diabetes, and hypertension started in-service and continued post-service where he was diagnosed and treated within a couple of years after separation.    See June 2010 and February 2010 hearing transcripts.  To the extent the Veteran attributes his diabetes and hypertension to service, his opinion is not competent.  Although the Veteran is competent to report on symptoms such as frequent urination, constant fatigue and dizziness, he is not competent to  diagnose diabetes or hypertension or determine their date of onset.  As a lay person, he has not been shown to be capable of making such conclusions on inherently medical questions.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  The conclusion that the Veteran incurred diabetes or hypertension during service or that such diseases manifested within one year of service is a determination requiring specialized knowledge and testing to understand the complex nature of circulatory systems.  The Veteran has not indicated that he has such experience.

Thus, the preponderance of the evidence is against a finding that the Veteran's current diabetes or hypertension manifested in service or one year after separation, are presumptively due to herbicide exposure, or are otherwise related to service.  Accordingly, the benefit-of-the-doubt doctrine is not helpful in this instance, and the claims of entitlement to service connection for diabetes mellitus type II and hypertension must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Compensable Rating-Left Little Finger Disability

i.  Veteran's Contentions

In the April 2008 rating decision currently on appeal, the RO continued a noncompensable disability rating for residuals of a left little finger injury under DCs 5216-5230.  The Veteran maintains that a higher rating is warranted based on his symptomatology stemming from a football injury to his left little finger during service which was diagnosed as a chronic sprain with transient swelling.  See March 2008 VA examination report.  He maintains that over the last 40 years, there has been progressive worsening of pain in his left little finger and that he was unable to secure employment as a typist immediately post-service because of his finger injury.  See March 2008 VA examination report, December 2014 VA treatment record, and June 2016 buddy statement.  He further asserts that his left little finger is in constant pain, that there is restriction of motion that has interfered with his ability to do his job as an ironworker (especially in cold weather), a decrease in grip strength/dexterity in his left hand, weakness within the left little finger joint, the presence of gout in his left hand, and lessened effectiveness of use in the left little finger.  See March 2008 VA examination report, June 2010 and February 2016 hearing transcripts.  Lastly, he maintains that he has being receiving continuous medical treatment since his finger injury and frequently takes medications to alleviate pain.  Id; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ii.  General Rating Principles

Disability ratings are determined by the application of rating criteria set forth in the VA Schedule for Rating Disabilities (38 C.F.R. Part 4) based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will however, be expected.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare-ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

iii.  Rating Criteria

The Veteran's residuals of a left little finger injury are rated under 38 C.F.R. 
§ 4.71a, DC 5230 as limitation of motion of the ring or little finger.  As applicable to this case, the preamble to 38 C.F.R. § 4.71a, DCs 5216-5230 provides in particular, that:

(1) For the little finger (digit V), zero degrees of flexion represents the finger fully extended, making a straight line with the rest of the hand.  The position of function of the hand is with the wrist dorsiflexed 20 to 30 degrees, the metacarpophalangeal and proximal interphalangeal joints flexed to 30 degrees, and the thumb (digit I) abducted and rotated so that the thumb pad faces the finger pads.  Only joints in these positions are considered to be in favorable position.  For digits II through V, the metacarpophalangeal joint has a range of zero to 90 degrees of flexion, the proximal interphalangeal joint has a range of zero to 100 degrees of flexion, and the distal (terminal) interphalangeal joint has a range of zero to 70 or 80 degrees of flexion.  38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or Limitation of Motion of Single or Multiple Digits of the Hand."

(2) When two or more digits of the same hand are affected by any combination of amputation, ankylosis, or limitation of motion that is not otherwise specified in the rating schedule, the evaluation level assigned will be that which best represents the overall disability (i.e., amputation, unfavorable or favorable ankylosis, or limitation of motion), assigning the higher level of evaluation when the level of disability is equally balanced between one level and the next higher level.  Id. 

(3) Evaluation of ankylosis of the little finger: (i) if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, and either is in extension or full flexion, or there is rotation or angulations of a bone, evaluate as amputation without metacarpal resection, at proximal interphalangeal joint or proximal thereto; (ii) if both the metacarpophalangeal and proximal interphalangeal joints of a digit are ankylosed, evaluate as unfavorable ankylosis, even if each joint is individually fixed in a favorable position; (iii) if only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of more than two inches (5.1 cm.) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as unfavorable ankylosis; (iv) if only the metacarpophalangeal or proximal interphalangeal joint is ankylosed, and there is a gap of two inches (5.1 cm.) or less between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, evaluate as favorable ankylosis.  Id.

(5) If there is limitation of motion of two or more digits, evaluate each digit separately and combine the evaluation.  Id. 

Under DC 5227, a noncompensable rating is warranted for either unfavorable or favorable ankylosis of the little finger.  38 C.F.R. § 4.71a, DC 5227.

A note to DC 5227 directs that consideration should also be given to whether a rating for amputation is warranted and whether an additional rating is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Id.  DC 5156 evaluates amputation of the little finger and provides a 10 percent rating where there is amputation, without metacarpal resection, at the proximal interphalangeal joint or proximal thereto; and a 20 percent rating where there is amputation, with metacarpal resection (more than one-half bone lost).  Id.

Under DC 5230, a noncompensable rating is warranted for any limitation of motion of the little finger.  38 C.F.R. § 4.71a, DC 5230.

Lastly under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  38 C.F.R. § 4.45(f) (emphasis added).

iv.  Analysis

In this case, a March 2008 VA examination of the left thumb, long, index, ring, and little fingers showed the little finger as having tenderness of the proximal interphalangeal joint and distal interphalangeal joint, minimal swelling of the proximal interphalangeal joint, and no swelling of the distal interphalangeal joint.  There was no redness or increased temperature of these joints or of any other joint of the left hand.  The ranges of motions of the left little finger were recorded at 0 to 30 degrees with pain throughout at the proximal interphalangeal joint and 0 to 20 degrees with pain throughout at the distal interphalangeal joint.  The Veteran was unable to perform repetitive movements of both the proximal interphalangeal joint and distal interphalangeal joint and any attempt at repetitive movement caused severe and unbearable pain.  Lastly, there was no tenderness, swelling, pain or limitation of motion of the metacarpophalangeal joint.

The March 2008 VA examination also revealed that the left little finger stayed at a distance of 1.5 inches from the proximal crease of the left palm, the tip of the left little finger stayed at a distance of 0.5 inch from the tip of the left little thumb, and the tip of the left little finger stayed at a distance of 1.0 inch from the thumb pad.  There was decreased grip strength for twisting and decreased dexterity for twisting, pushing and pulling.  There was no decreased dexterity in touching and expressing and any pain and stiffness was not found to interfere with the Veteran's work or with his daily activities.  The Veteran was diagnosed as having residuals from injury to the left little finger, chronic sprain of the left little finger, and posttraumatic degenerative arthritis of the proximal interphalangeal joint and distal interphalangeal joint of the left little finger.

A November 2011 VA examination of the left hand revealed no gaps between the thumb pad and the other fingers, no gaps between any fingertips and the proximal transverse crease of the palm, and no evidence of painful motion in attempting to touch the palm with fingertips.  The examination also showed that there was limitation of motion, deformity, and functional loss manifesting as less movement than normal and pain on movement in the left little finger.  The report described muscle strength as normal in the thumb and the other fingers and indicated that there was no ankylosis of the thumb or any fingers.  Lastly the examiner diagnosed the Veteran with a sprained little finger with degenerative or traumatic arthritis and noted that his finger condition impacted his ability to work, in that he lacked fine dexterity in the left little finger.

The evidence reflects that the Veteran's left little finger disability is manifested by pain, stiffness, swelling, limitation of motion, and decreased dexterity of the left hand.  There has been no evidence of any limitation of motion of the left thumb, index, long, or ring fingers and the March 2008 and November 2011 VA examination reports specified that there was no limitation of motion, functional loss, or functional impairment (i.e., pain on movement, fatigue, weakness, or incoordination) associated with these fingers.  Although there was limitation of motion associated with the left little finger, any limitation of motion of the left little finger alone warrants only a noncompensable rating under DC 5230.  Thus, the Veteran is already in receipt of the maximum possible rating under DC 5230 based on any limitation of motion of the little finger, by itself (i.e. a 0 percent rating).  See 38 C.F.R. § 4.71a, DC 5230.

Moreover, as the Veteran is in receipt of the maximum schedular rating for limitation of little finger motion under DC 5230, and a higher rating requires evidence of ankylosis, the regulations pertaining to functional impairment (38 C.F.R. §§ 4.40 , 4.45) are not for application in this case.  See Johnston, 10 Vet. App. 80; see also Sowers v. McDonald, 27 Vet. App. 472 (2016) (Section 4.59 is limited by the DC applicable to a claimant's disability, and where that DC does not provide a compensable rating, § 4.59 does not apply).

Both the March 2008 and November 2011 VA examiners diagnosed the Veteran with degenerative arthritis.  Since any limitation of motion of the left little finger alone warrants a noncompensable rating under DC 5230, DC 5003 only allows for a rating of 10 percent or higher when there is X-ray evidence that two or more major or minor joint groups are affected by arthritis.  Here, the Veteran has a degenerative arthritis diagnosis for a single joint only, the left little finger, only affecting the interphalangeal joints.  Since there is no evidence of multiple involvements of the interphalangeal, metacarpal and carpal joints, a higher rating under DC 5003 is not warranted.  38 C.F.R. § 4.45(f).

Nor has there by any evidence of any ankylosis involving the left little finger or any other finger of the left hand during the claim period.  .  See 38 C.F.R. § 4.71a, DC 5227.  

Finally, the November 2011 VA examiner determined that there was no overall functional impairment such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Thus, the Board finds that the Veteran's degree of adverse symptomatology does not form a sufficient basis for finding the severity of his right little finger disability is equivalent to an amputation under DC 5156.  

In sum, the symptoms of the Veteran's service-connected residuals of a left little finger injury most closely approximate the criteria for a noncompensable rating under the applicable rating criteria.  Hence, a higher rating is not warranted at any time since the effective date of service connection, and the appeal is denied.  38 U.S.C.S. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5216-5230.

Finally, the Veteran does not assert that referral for extraschedular consideration is warranted, and the record does not otherwise reasonably raise the matter.  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

Total Rating for Compensation Purposes Based on Individual Unemployability (TDIU)

The Court has held that entitlement to a TDIU may be an element of an appeal for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed during the claim period due to any service-connected disability or that he is prevented from securing and maintaining gainful employment due to any such disability.  Although the Veteran stated that immediately post-service, he was denied a typing job due to his left little finger injury, this statement speaks only to a denial of a particular job, not an overall inability to secure gainful employment generally.  See December 2014 VA treatment record.  Also, the Veteran mentioned that his finger injury interferes with his ability to do his job as an ironworker, and that he cannot perform his duties in extremely cold weather.  See June 2010 hearing transcript.  While his assertion shows that the Veteran experienced particular difficulty in cold weather conditions, it still does not demonstrate a total inability to perform or maintain his job.  Neither statement shows that the Veteran was either unemployed or prevented from securing and maintaining gainful employment altogether.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised under Roberson and Rice in this instance.



ORDER

Entitlement to service connection for diabetes mellitus type II is denied.

Entitlement to service connection for cardiovascular disease, to include hypertension is denied.

Entitlement to a compensable rating for residuals of a left little finger injury is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


